Title: To Thomas Jefferson from Ephraim Kirby, 28 August 1803
From: Kirby, Ephraim
To: Jefferson, Thomas


          
            
              Sir
            
            Litchfield Augt. 28th. 1803
          
          A few days since I had the pleasure of an interview with Mr Granger—He being acquainted with the fact of the Blank Comn. of Register being confided to me, we conversed on that subject. It appears that two young Gentn. of about twenty five or thirty years, both Lawyers, the one from the State of New York, and the other from the State of Connt. are desirous to establish themselves in that part of the country to which I am going.—They are both known to Mr. Granger and myself—We are of opinion that either of them will do ample honor to the office of Register.—They are Gentn. of more established integrity and talents than will probably be found in the infant settlements of the Missisippi Territory, and are firmly attached to the present administration of the Genl Government. I laid before Mr Granger your instructions, that the office be confered on “some inhabitant of that part of the country”—He advised me to address you on this subject, as the public interest may probably be better served by confering the office on some person who will become an inhabitant of the place in consequence of the appointment. I hope I shall be honored with further instructions in due season, if any are deemed necessary. Letters will reach me in time at Pittsburgh.
          I have proposed to myself a rout thro’ the western States, not because it will be the most expeditious or agreable, but because it may enable me to render more service to my country. In doing this I shall not limit myself to the more official duties of my commission.
          The office of Collector at the port of New Haven has lately become vacant by the decease of Deacn. Bishop. The opposors of the Government have made great exertions to excite a strong competition for the office. As far as my information extends, Abraham Bishop Esqr is the candidate which the friends of the Administration believe the most competent and deserving of the appointment. I have been several weeks confined by ill health, and am unacquainted with all that has passed on this occasion.— 
          I am Sir, with the highest respect Your Obedt. Servt
          
            
              Ephm Kirby
            
          
        